Citation Nr: 1620566	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  His decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that denied a TDIU.  The Veteran timely appealed.

In January 2016, the Veteran testified during a video conference hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

During an April 2014 VA examination, the Veteran reported having thoughts of suicide, but denied any current thoughts or plan.  He also indicated that he regularly spoked to his doctors about suicidal ideation.  The RO or VA's Appeals Management Center (AMC) should obtain treatment records pertaining to PTSD or an anxiety disorder.

In evaluating the Veteran's request for a TDIU, the Board considers the medical evidence of record.  

He testified in January 2016 that he was told that his hearing loss was much worse and in the category of profound deafness, when evaluated for hearing aids in 2009. Since then, the Veteran has described a worsening of the disability.  He also testified that he can no longer work as a nurse because of his bilateral hearing loss disability.  He is competent to describe his symptoms and their effects on employment and daily activities.  Under these circumstances, the Veteran should be afforded a VA ear, nose, and throat examination to determine the nature and extent of his service-connected bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to PTSD and/or anxiety from examiners identified by the Veteran; and associate them with the Veteran's claims file. 

2. Obtain the Veteran's outstanding VA treatment records, from May 2014 forward; and associate them with the Veteran's claims file.

3.  The AOJ should contact the employer or former employer to determine if service connected disability resulted in termination.

4. Afford the Veteran an appropriate VA examination, for evaluation of the service-connected bilateral hearing loss disability.  All appropriate tests should be conducted.  

5. If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




